DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claimed R2 group of the alkenyl silane being aryl, aryl substituted hydrocarbon radical, branched C3-C6 alkoxy radical, or substituted or unsubstituted cyclic C5-C6 alkoxy radical provides the unexpected results in the fluoropolymer having phase stable shelf-life such that the fluoropolymer remains dissolved in the organic solvent and does not undesirably form gel at ambient temperatures and without special precautions for a surprising and commercially useful amount of time. This is not found persuasive because no evidence has been provided to show that the claimed R2 group provides unexpected results.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 5-7, 9-10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homma et al. (U.S. Patent 4,751,114, hereafter ‘114) in view of Otozawa et al. (U.S. Patent Application Publication 2006/0004129, hereafter ‘129).

Claim 1: Homma ‘114 teaches a solution for forming a coating (abstract, claim 1) comprising:
an organic solvent (abstract, claim 1); and
a fluoropolymer (abstract, claim 1) which is a copolymer of:

	a vinyl ether (abstract, claim 1), where the vinyl ether can be an alkyl vinyl ether with an alkyl group of 2 to 4 carbon atoms (col 4 ln 1-8) or an aryl vinyl ether (col 4 ln 1-8); and 
	an organosilicon compound (abstract, claim 1), where the organosilicon compound can be vinyl triethoxysilane (col 5 ln 3-14), which corresponds to the claimed formula where R1 is vinyl, and R2, R3, and R4 are ethoxy groups.

With respect to claim 1, Homma ‘114 does not explicitly teach that R2 is a C3-C6 alkoxy radical, or that the solution remains a liquid and does not gel at ambient temperature for a period of at least 3 months.
However, the structure taught by Homma ‘114 and the claimed structure are homologues and isomers, and it has been held that, in the absence of evidence indicating new or unexpected results, homologues and isomers are obvious over each other as they have close enough structural similarity that one of ordinary skill in the art would expect them to have the same properties. See MPEP 2144.09.

With respect to claim 1, Homma ‘114 does not explicitly teach that the solution remains a liquid and does not gel at ambient temperature for a period of at least 3 months.
Otozawa ‘129 teaches a coating composition comprising a fluoropolymer (abstract). Otozawa ‘129 teaches that the duration that the composition does not 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the duration that the composition does not undergo aggregation after storage in the composition taught by Homma ‘114 because the duration that the composition does not undergo aggregation after storage affects its storage stability, as taught by Otozawa ‘129.

Claim 2: Homma ‘114 teaches that the solvent can be methyl ethyl ketone (claim 2, col 6 ln 45-52), which is a ketone with a boiling point above 50°C.

Claim 5: Homma ‘114 teaches that the silane can be vinyl triethoxysilane (col 5 ln 3-14).
With respect to claim 5, Homma ‘114 does not explicitly teach that the silane is vinyl triisopropoxysilane.
However, vinyl triethoxysilane and vinyl triisopropoxysilane differ only in the repeating units (ethoxy is C2 alkoxy, and isopropoxy is C3 alkoxy), and it has been held that, in the absence of evidence indicating new or unexpected results, homologues are obvious over each other as they have close enough structural similarity that one of ordinary skill in the art would expect them to have the same properties. See MPEP 2144.09.


However, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence that said concentration is critical. See MPEP 2144.05.II.A.

Claim 7: Homma ‘114 teaches that the fluoropolymer is soluble in the organic solvent (abstract), therefore being dissolved instead of in particulate form, and does not list particles as even optional components to the solution. Therefore, the solution of Homma ‘114 is free of particles.

Claim 9: Homma ‘114 teaches that the fluoropolymer can have a molecular weight of 3,000 to 200,000 (abstract, claim 1).
The claimed molecular weight range of 10,000 to 350,000 is obvious over the range taught by Homma ‘114 because they overlap. See MPEP 2144.05.

Claim 10: Homma ‘114 teaches that the fluoropolymer can comprise 30 to 70 mol% of the fluoroolefin (abstract), 20 to 60 mol% of the vinyl ether (abstract), and 1 to 25 mol% of the organosilicon (abstract).
The claimed concentration ranges of 40 to 60 mole percent fluoroolefin, 40 to 60 mole percent alkyl vinyl ether, and 0.2 to 10 mole percent silane are obvious over the ranges taught by Homma ‘114 because they overlap. See MPEP 2144.05.


applying a solution for forming a coating to a surface of a substrate (abstract, claim 12), said solution comprising:
an organic solvent (abstract, claim 1); and
a fluoropolymer (abstract, claim 1) which is a copolymer of:
		a fluoroolefin (abstract, claim 1), where the fluoroolefin can be tetrafluoroethylene (col 3 ln 60-65);
		a vinyl ether (abstract, claim 1), where the vinyl ether can be an alkyl vinyl ether with an alkyl group of 2 to 4 carbon atoms (col 4 ln 1-8) or an aryl vinyl ether (col 4 ln 1-8); and 
		an organosilicon compound (abstract, claim 1), where the organosilicon compound can be vinyl triethoxysilane (col 5 ln 3-14), which corresponds to the claimed formula where R1 is vinyl, and R2, R3, and R4 are ethoxy groups; and
drying the composition to form a fluoropolymer coating (Table 7).

With respect to claim 13, Homma ‘114 does not explicitly teach that R2 is a C3-C6 alkoxy radical, or that the solution remains a liquid and does not gel at ambient temperature for a period of at least 3 months.
However, the structure taught by Homma ‘114 and the claimed structure are homologues and isomers, and it has been held that, in the absence of evidence indicating new or unexpected results, homologues and isomers are obvious over each 

With respect to claim 13, Homma ‘114 does not explicitly teach that the solution remains a liquid and does not gel at ambient temperature for a period of at least 3 months.
Otozawa ‘129 teaches a coating composition comprising a fluoropolymer (abstract). Otozawa ‘129 teaches that the duration that the composition does not undergo aggregation after storage affects its storage stability ([0073]). Both Otozawa ‘129 and Homma ‘114 teach coating compositions comprising a fluoropolymer (‘114, abstract; ‘129, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the duration that the composition does not undergo aggregation after storage in the composition taught by Homma ‘114 because the duration that the composition does not undergo aggregation after storage affects its storage stability, as taught by Otozawa ‘129.

Claim 14: Homma ‘114 teaches that the method can further comprise curing the fluoropolymer coating (col 5 ln 22-35).
Claim 15: Homma ‘114 teaches that the fluoropolymer coating can have a thickness of 45 µm (Example 1).

Claims 3, 4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homma et al. ‘114 in view of Otozawa et al. ‘129 as applied to claim 1 above, and further in view of Tanaka et al. (U.S. Patent Application Publication 2010/0324224, hereafter ‘224).
Claims 3 and 4: Homma ‘114 teaches the limitations of claim 1, as discussed above. Homma ‘114 further teaches that the organic solvent can be methyl ethyl ketone (claim 2, col 6 ln 45-52).
With respect to claim 3, Homma ‘114 does not explicitly teach that the organic solvent is at least one of methyl isobutyl ketone, 2-heptanone, and propylene glycol monomethyl ether acetate. With respect to claim 4, Homma ‘114 does not explicitly teach that the solvent is propylene glycol monomethyl ether acetate.
Tanaka ‘224 teaches a composition for forming a coating comprising an organic solvent and a fluorine containing polymer (abstract). Tanaka ‘224 teaches that methyl ethyl ketone and propylene glycol monomethyl ether acetate are functional equivalents for the purposes of being the organic solvent ([0061]). Both Tanaka ‘224 and Homma ‘114 teach composition for forming a coating comprising an organic solvent and a fluorine containing polymer (‘114, abstract, claim 1; ‘224, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the propylene glycol monomethyl ether acetate organic solvent taught by Tanaka ‘224 for the methyl ethyl ketone organic solvent in the composition taught by Homma ‘114 because methyl ethyl ketone and propylene glycol monomethyl ether acetate are functional equivalents for 

Claim 11: Homma ‘114 teaches the limitations of claim 1, as discussed above. Homma ‘114 further teaches that the fluoroolefin can be tetrafluoroethylene (col 3 ln 60-65), the vinyl ether can be ethyl vinyl ether (col 4 ln 1-8), the organosilicon can be vinyl triethoxysilane (col 5 ln 3-14), the fluoropolymer can have a molecular weight of 3,000 to 200,000 (abstract, claim 1), and the organic solvent can be methyl ethyl ketone (claim 2, col 6 ln 45-52).
With respect to claim 11, Homma ‘114 does not explicitly teach that the vinyl ether is methyl vinyl ether, that the silane is vinyl triisopropxysilane, that the solvent is propylene glycol monomethyl ether acetate, or that the fluoropolymer is present in an amount of 15 to 25 weight percent.

However, methyl vinyl ether and ethyl vinyl ether differ only in the repeating units (ethyl is C2 alkyl, and methyl is C1 alkyl), and it has been held that, in the absence of evidence indicating new or unexpected results, homologues are obvious over each other as they have close enough structural similarity that one of ordinary skill in the art would expect them to have the same properties. See MPEP 2144.09.
Further, vinyl triethoxysilane and vinyl triisopropoxysilane differ only in the repeating units (ethoxy is C2 alkoxy, and isopropoxy is C3 alkoxy), and it has been held that, in the absence of evidence indicating new or unexpected results, homologues are obvious over each other as they have close enough structural similarity that one of 

With respect to claim 11, Homma ‘114 does not explicitly teach that the solvent is propylene glycol monomethyl ether acetate, or that the fluoropolymer is present in an amount of 15 to 25 weight percent.
Tanaka ‘224 teaches a composition for forming a coating comprising an organic solvent and a fluorine containing polymer (abstract). Tanaka ‘224 teaches that methyl ethyl ketone and propylene glycol monomethyl ether acetate are functional equivalents for the purposes of being the organic solvent ([0061]). Both Tanaka ‘224 and Homma ‘114 teach composition for forming a coating comprising an organic solvent and a fluorine containing polymer (‘114, abstract, claim 1; ‘224, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the propylene glycol monomethyl ether acetate organic solvent taught by Tanaka ‘224 for the methyl ethyl ketone organic solvent in the composition taught by Homma ‘114 because methyl ethyl ketone and propylene glycol monomethyl ether acetate are functional equivalents for the purposes of being the organic solvent, as taught by Tanaka ‘224. See MPEP 2144.06.

With respect to claim 11, the modified teachings of Homma ‘114 do not explicitly teach that the fluoropolymer is present in an amount of 15 to 25 weight percent.
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homma et al. ‘114 in view of Otozawa et al. ‘129 as applied to claim 1 above, and further in view of Yoshida et al. (U.S. Patent Application Publication 2011/0253951, hereafter ‘951).
Homma ‘114 teaches the limitations of claim 1, as discussed above. With respect to claim 12, Homma ‘114 does not explicitly teach that the solution contains a photosensitizer and/or a photoacid generator.
Yoshida ‘951 teaches a coating composition comprising an organic solvent and a fluorine containing polymer (abstract). Yoshida ‘951 teaches that including a photosensitizer allows acceleration of curing ([0049]). Both Yoshida ‘951 and Homma ‘114 teach coating compositions comprising an organic solvent and a fluorine containing polymer (‘114, abstract; ‘951, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the photosensitizer taught by Yoshida ‘951 to the composition taught by Homma ‘114 because including a photosensitizer allows acceleration of curing, as taught by Yoshida ‘951.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713